First of all, I wish to convey my greetings and congratulations to you. Sir, on your election to the presidency of the General Assembly. Your vast experience and proven diplomat skill assure us that you will guide our deliberations with intelligence and even-handedness.
I also wish to thank and congratulate Ambassador Jaime de Pinies for his endeavors during the fortieth session of the General Assembly.
Similarly, I wish to express my support and admiration for the Secretary-General, Mr. Javier Perez de Cuellar, whose report to the Assembly reveals not only his thorough knowledge of international problems but also his faith in multilateral solutions based on the principles of the United Nations.
As the head of State of Colombia, I come here to reaffirm my country's confidence in the role of the United Nations in this disturbing period of history and to urge that the serious problems of our region be duly dealt with. My country contributed effectively to the founding of the United Nations and of the inter-American system. Our legal tradition gives us authority to offer our good offices whenever required and also our firm support for the aspirations and hopes of the international community and its representative organizations.
As I had occasion to state quite recently, at the General Assembly of the Organization of American states, we have faith in the principles of coexistence regulated by law. Hence our concern about the deterioration of peaceful coexistence in Central America, and hence our readiness to continue with our good offices in the Contadora Group. We are motivated by an undeniable commitment to peace and the desire to avoid a generalization of the conflict situation in that area of our continent.
The influence and the prestige of the Movement of Non-Aligned Countries will increase only to the extent that it acts dynamically and independently, serving the interests of developing countries, and to the extent that it serves as a democratic and positive link between conflicting Powers. Only thus will it contribute to world detente, to arras control, to the peaceful settlement of conflicts and to the building of an international economic order based on justice and respect for the right of every people to choose freely its own future.
One of the factors having the greatest effect on the prospects for progress in our developing countries is foreign debt. The statistics are overwhelming. Many countries suffer mass unemployment, in some cases more than 15 per cent of the labor force, as well as a generalized trend to recession, which is showing few signs of abatement - all this added to a worrisome decrease in international trade.
Yesterday, at the forty-first annual meeting of the International Monetary Fund (IMF) and the World Bank, I referred to the various aspects of the critical situation of indebtedness in several countries of our continent and to the prospects for overcoming the situation. I did the same in October 1985 in letters I addressed to Fidel Castro, President of Cuba, end Aldwin Clausen, President of the World Bank, with regards to the Assembly to be held in Seoul. I referred to the disquieting phenomenon of the flight of capital from Latin America, a region which, because of the problems of foreign debt has become a net exporter of capital and, in those letters, I analyzed the adjustment programs begun under the sponsorship of the IMF.
I also referred! to the need to avoid any form of protection ism on the part of the industrialized countries and to provide preferential access to their markets for the commodities, manufactures and services of the developing countries. The specialized agencies of the international system and the United Nations have very clear responsibilities at this time. We must stop the flow of resources from developing to industrialized countries.
Similarly, with all due considerations, there should be plans for adjustment programs and restructuring. The burden that this places on debtor countries should not be borne by the poorest classes of society, thus making an already explosive situation more difficult and untenable. In the case of Africa, even though its debt is moderate compared with that of Latin America, its economic capacity is extremely fragile and thus the situation is no less serious.
Terrorism and the drug traffic constitute crimes against mankind which put to the test the sturdiest defense mechanisms of our societies. In this forum we have heard condemnations of these crimes, and today, more than ever, when so many innocent lives have been lost in vandalistic attacks, we must denounce such crimes. On this occasion I join in the justified and outraged universal condemnation of these outbursts of barbarism.
Colombia is fighting a head-on battle against the production of, trading in and consumption of narcotic drugs. In this heroic struggle magistrates, judges and government officials have died, among then a sinister of justice; and members of the armed forces of the Republic, well-known journalists and ordinary men and women have also sacrificed their lives in the line of duty.
Although we have paid an extremely high and painful price, I wish to state in this Assembly that ray country will not waver in its struggle against such barbarous crimes. For this struggle to be successful it is essential that the countries with the highest levels of consumption of these degrading substances put into practice, as is finally being done, co-ordinated programs to penalize and discourage the consumption of and trade in drugs of this type. Here, as well as in other fields of our joint battle against terrorism, it is imperative to have understanding and co-ordination among all civilized nations. Colombia is ready to participate in agreements and action along these lines.
The enormity of the sums of money States devote to developing new technologies of annihilation and to manufacturing instruments of death and destruction makes even the strongest spirits fearful. The resources used up in this endeavor could well be devoted to alleviating the sufferings of mankind and speeding its development and progress.
Latin America, which seemed to be far removed from the risks of nuclear contamination, must now carefully examine what is happening elsewhere in the world, including the peaceful use of nuclear energy, and must exercise care in its own utilization of such energy.
Last year, the world reviewed with justified pride the achievements of the
United Nations. There had been 40 years of maintaining world peace and striving
towards development and international justice. More than 60 world leaders came
here on the occasion of that anniversary celebration to renew their confidence in the Organization.
We must now look ahead. We are less than 14 years away from the third millenium of our era. War and peace, development, human rights, the rational use of outer space and of the oceans, all these are matters for which the United Nations provides a natural forum for international discussion and for the attainment of effective compromises, through negotiations, in order to move forward.
But side by side with those international problems, there are others, seemingly domestic, that call for the solidarity of the international community. I refer to the increasing disparity between those who share in the benefits of civilization and those who are inexorably shut off from them.
The poor, the victims of discrimination, the unemployed, peasants who cannot produce what they need, children who perish daily because of hunger and disease that could, without too much effort, be cured, refugees. South African blacks: those are injustices, those are inequalities that become more intolerable with each day on a planet which - and this is true - is able to overcome them.
Alone, a way out of such situations cannot be found? together, we can create a better world. Mankind, if it wishes to do so, can alleviate hunger, poverty, disease and ignorance. The means exist. The technology exists. However, resolve is lacking.
If that were forthcoming, we would have a world Organization devoted to building a more just society, and that enhanced society would better serve the world Organization.
Hops must once again arise and inspire the actions of the international community. The Organization must adapt to the vision of the different world for which we hope, a world vastly different from the world of the founders at San Francisco. In order to do this, action is needed in at least four areas.
The United Nations must establish a limited list of priorities and promote and administer them with the best possible expertise and effectiveness.
The Secretary-General, who acts on behalf of the large, the medium-sized and the small States alike, must have the necessary instruments and support to carry out his delicate task to the full.
The peoples of the United Nations must have greater access to our deliberations and greater responsibility in program implementation.
The financial costs of the Organization, once its purposes have been restated, must be more generously borne by all Members, including the poorest. That is the only way in which we can prove our commitment.
So far we have managed to avoid another world conflagration. The awareness of poverty and inequality must lead to their elimination with the same vigor with which we have repudiated war. This is the ideal of our time: to wage war against injustice and inequality. If we make up our minds to do so, it will take us less than 40 years, and we will have consolidated the peace.
Today, I would ask the international community to reaffirm its commitment to the total eradication of poverty. Among the many threats confronting our world, none has been as constant as poverty. The so-called progress made over the 41 years of the United Nations can be measured in terms of the number of people who continue to live in utter poverty. In recent years that number has grown significantly, and today it includes one fourth of mankind. No other problem requires swifter or more urgent action. I shall return to this point in greater detail later in my statement. When I assumed the presidency of the Republic of Colombia last August? I invited several Heads of State and representatives of friendly Governments present in my country to join in an all-out battle against utter poverty, which is the root cause of so many political, social and economic ills.
At that time, I voiced some ideas that I should like to repeat here today. I
said:
"Extreme poverty cannot be accepted as the inevitable consequence of natural differences between men, nor can it be accepted as a characteristic of still-backward societies beset by want. I am convinced that for those who will in the future have the responsibility of governing, the major challenge will be to overcome the barrier poverty has set up before us." The maintenance of harmony and the achievement of peace have a special significance in each country, one that can be identified only with the constant and determined search for social justice. Yesterday, before the Assembly of the World Bank and International Monetary Fund, I stated that problems of the developing countries are not only extremely serious but that they have become even worse because of the weaknesses of the present international economic situation.
Here, before this Assembly, I do not wish to conceal the fact that in my own country, Colombia, despite efforts to achieve development and the wellbeing of the people, we are at present confronting a tragic reality with regard to poverty. Of the population of Colombia, 25% - in other words, 6.5 million people - are living in abject poverty. Overt unemployment and underemployment affect more than one third of the economically active population.
Faced with that situation, ray Government has taken urgent measures. It has sent to Congress bills to introduce prompt and effective reforms in the structures of the agrarian and urban economies. It has ordered immediate action in programs for improving drinking water supplies, housing, health and nutrition, and it is preparing to implement an emergency employment plan aimed at drawing up a set of programs and projects for the elimination of what is classified as abject poverty.
I appeal to the countries of Latin America, and to the whole world, as well as to international organizations, to take united action against this degrading social scourge, and to that end we hope we can continue to enjoy the support of the United Nations Development program.
I therefore wish to ask the Secretary-General to convene the responsible officials of all the relevant agencies of the United Nations system to establish the bases of a program for immediate action against abject poverty, with the particular aim of submitting it to the Governments of Latin America and the Caribbean. Such action would help create the impetus and the means to enable us to build a new society in our countries in which everyone can be sure of a minimum level of well-being.
The results will come about more quickly and will be more substantial if that action goes hand in hand with an emergency financing program with the participation of the industrialized countries and the international agencies.
We know very well that the primary responsibility rests with each of our countries, and we have assumed that responsibility, calling for support and sacrifices from all social sectors, especially those at the higher income levels. But we are also aware that the situation we face makes it necessary to have the co-operation of the industrialized countries. This task is one of unknown dimensions and calls for united decision-making and efforts.
Colombia offers to host a meeting of all the countries of the region, the industrialized countries and the developing countries which may wish to make proposals and exchange information about useful experience in the great battle of our civilization against abject poverty.
I ask you, Mr. President, and all representatives to accept the gratitude and commitment of a Colombian, a South American, who hopes to see the whole continent a beacon of peace, well-being and freedom for the human race.